 
 
I 
108th CONGRESS
2d Session
H. R. 4145 
IN THE HOUSE OF REPRESENTATIVES 
 
April 2, 2004 
Mr. Cramer introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To establish the President’s Council of Advisors on Manufacturing. 
 
 
1.Short titleThis Act may be cited as the Manufacturing Advisory Council Establishment Act of 2004. 
2.FindingsCongress finds the following: 
(1)Manufacturing is a critical component of the economy of the United States. 
(2)A strong manufacturing sector is important to maintaining a desirable standard of living for all United States citizens.  
(3)United States manufacturers can compete globally as long as they are not subjected to anti-competitive trade practices.  
(4)The United States manufacturing industry is presently facing many challenges, both domestic and international.  
(5)The President would benefit from regular, informed advice from a variety of sources within the Unites States manufacturing sector, including representatives of small and mid-sized businesses, on policies that affect manufacturing. 
3.EstablishmentThere is established a council to be known as the President’s Council of Advisors on Manufacturing. 
4.DutiesThe duties of the Council shall be— 
(1)to advise the President on policy matters affecting the domestic manufacturing sector; 
(2)to assist in the development of policies that will— 
(A)reduce production costs within the manufacturing sector, 
(B)promote the competitiveness of products manufactured in the United States in international markets, 
(C)encourage innovation, investment, and productivity in the manufacturing sector, and 
(D)ensure an adequate supply of skilled workers in the manufacturing sector; and 
(3)to assist the Secretary of Commerce in securing private sector involvement for Department of Commerce activities.  
5.Membership 
(a)Number and appointmentThe Council shall be composed of 25 members appointed by the President as follows: 
(1)1 member shall be an officer or employee of the Federal Government. 
(2)24 members shall be individuals who— 
(A)are not officers or employees of the Federal Government; 
(B)have expertise in manufacturing; and 
(C)represent businesses of various sizes and industries within the manufacturing sector. 
(b)Continuation of membershipIf a member was appointed to the Council as an officer or employee of the Federal Government and the member ceases to be an officer or employee of the Federal Government, or was appointed to the Council because the member was not an officer or employee of the Federal Government and later becomes an officer or employee of the Federal Government, that member may continue as a member for not longer than the 90-day period beginning on the date that the member ceases to be an officer or employee of the Federal Government, or becomes such an officer or employee, as the case may be.  
(c)Terms 
(1)In generalEach member shall be appointed for a term of 2 years, except as provided in paragraphs (2) and (3). 
(2)Terms of initial appointeesAs designated by the President at the time of appointment, of the members first appointed— 
(A)8 shall be appointed for terms of 4 years; 
(B)8 shall be appointed for terms of 3 years; 
(C)8 shall be appointed for terms of 2 years; and 
(D)the member appointed under subsection (a)(1) shall be appointed for a term of 2 years. 
(3)VacanciesAny member appointed to fill a vacancy occurring before the expiration of the term for which the member’s predecessor was appointed shall be appointed only for the remainder of that term. A member may serve after the expiration of that member’s term until a successor has taken office. 
(d)Deadline for appointmentThe appointments of the members of the Council shall be made no later than 90 days after the date of the enactment of this Act. 
(e)Co-chairsThe co-chairs of the Council shall be the member appointed under subsection (a)(1) and one member appointed under subsection (a)(2) who is designated by the President at the time of appointment. 
(f)Meetings 
(1)First meetingThe Council shall hold its first meeting on a date designated by the co-chairs which is not later than 30 days after the date on which all members have been appointed. 
(2)Subsequent meetingsAfter the first meeting, the Council shall meet at least semi-annually upon the call of the co-chairs. 
(g)No compensation for serviceThe members shall serve on the Council without compensation. 
(h)Travel expensesEach member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code.  
6.Powers of the Council 
(a)Information and adviceAs the Council finds appropriate, the Council may seek information and advice from persons who are not members of the Council. 
(b)Obtaining official dataThe Council may secure directly from any agency of the United States information necessary to enable it to carry out this Act. Upon the request of either co-chair, the head of that department or agency shall furnish that information to the Council. 
(c)MailsThe Council may use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States. 
7.Administration 
(a)ExpensesAny expenses incurred by the Council shall be paid from the funds available to the Assistant Secretary of Commerce responsible for manufacturing and services, as determined by the Secretary of Commerce. 
(b)Administrative servicesThe Assistant Secretary of Commerce responsible for manufacturing and services, as determined by the Secretary of Commerce, shall provide any administrative support services required by the Council. 
8.No terminationSection 14(a)(2)(B) of the Federal Advisory Committee Act (5 U.S.C. App.; relating to the termination of advisory committees) shall not apply to the Council. 
 
